Title: To Thomas Jefferson from Albert Gallatin, [19 October 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


Dr. Sir
[19 Oct. 1801]
I enclose the applications for the office of collector of customs at Wilmington. The office is worth at least 2000 dollars nett.
Colo. Read the former collector, recommended by Macon, Tatom & Robt. Williams, cannot be appointed. He was not removed on account of his politics, but dismissed for remissness in official duties upon an official report of the Secy. of the Treasury. He was removed in 1797, was pressed for years to settle, & is now delinquent for a balance of seven thousand dollars, for which, suit has been instituted in May last.
T. Bloodworth is not, it is presumed, the fittest person for the office & his son is recommended only by him
Carleton Walker naval officer & next in rank to the office of collector is not recommended by any person & does not seem to expect the office. He was very lately appointed on the resignation of his uncle who had held the office from the establisht. of this Government; & it is presumed that he considers the pretensions of the surveyor as superior to his own. His uncle has signed Callender’s recommendn.
Thos. Callender surveyor seems to be considered generally, by right of promotion, as the proper successor of the late Collector. He is said by Mr Steele to be a good officer.
Ths. Robeson, deputy collector, was also deputy under Colo. Read, is supposed to be a man of integrity. He & Callender must be equally well qualified. Robeson is mentioned by Mr Bloodworth, but is not considered as having equal weight in the country with Callender, & seems hardly to expect the office. Yet I feel more inclined in his favour than in that of any other candidate.
An application for the Cherry Stone collectorship is also enclosed. With great respect.
Albert Gallatin
